                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


ROBERT DICK,

      Petitioner,

v.                                             CASE NO. 5:18cv35-MCR-MJF

SECRETARY OF THE DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________________/

                                   ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated April 16, 2019. ECF No. 26. The parties were furnished a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). After

reviewing any timely objections to the Recommendation, the Court has determined

that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 26, is

adopted and incorporated by reference in this Order.
                                                                             Page 2 of 2


         2. The petition for writ of habeas corpus, ECF No. 1, challenging the

judgment of conviction and sentence in State of Florida v. Robert Michael Dick, III,

Bay County Circuit Court Case No. 2012-CF-2598, is DISMISSED WITH

PREJUDICE.

         3. Respondent’s motion to dismiss the petition as untimely, ECF No. 22, is

DENIED WITHOUT PREJUDICE.

         4. The Clerk of Court is directed to close the file.

         5. A certificate of appealability is DENIED.

         DONE AND ORDERED this 6th day of September 2019.



                                           s/ M. Casey Rodgers
                                          M. CASEY RODGERS
                                          UNITED STATES DISTRICT JUDGE




Case No. 5:18cv35-MCR-MJF
